March 1, American Century Investments Statement of Additional Information American Century Quantitative Equity Funds, Inc. Disciplined Growth Investor Class (ADSIX) Institutional Class (ADCIX) A Class (ADCVX) B Class (ADYBX) (closed) C Class (ADCCX) R Class (ADRRX) Disciplined Growth 130/30 Investor Class Institutional Class A Class C Class R Class Equity Growth Investor Class (BEQGX) Institutional Class (AMEIX) A Class (BEQAX) B Class (AEYBX) (closed) C Class (AEYCX) R Class (AEYRX) Equity Growth 130/30 Investor Class Institutional Class A Class C Class R Class Global Gold Investor Class (BGEIX) Institutional Class (AGGNX) A Class (ACGGX) B Class (AGYBX) (closed) C Class (AGYCX) R Class (AGGWX) Income & Growth Investor Class (BIGRX) Institutional Class (AMGIX) A Class (AMADX) B Class (AIGBX) (closed) C Class (ACGCX) R Class (AICRX) International Core Equity Investor Class (ACIMX) Institutional Class (ACIUX) A Class (ACIQX) B Class (ACIJX) (closed) C Class (ACIKX) R Class (ACIRX) Long-Short Market Neutral Investor Class (ALHIX) Institutional Class (ALISX) A Class (ALIAX) B Class (ALIBX) (closed) C Class (ALICX) R Class (ALIRX) NT Equity Growth Institutional Class (ACLEX) NT Small Company Institutional Class (ACLOX) Small Company Investor Class (ASQIX) Institutional Class (ASCQX) A Class (ASQAX) C Class (ASQCX) R Class (ASCRX) Utilities Investor Class (BULIX) This statement of additional information adds to the discussion in the funds’ prospectuses dated November 1, 2009 and March 1, 2010, but is not a prospectus. The statement of additional information should be read in conjunction with the funds’ current prospectuses. If you would like a copy of a prospectus, please contact us at the address or telephone numbers listed on the back cover or visit American Century Investments’ Web site at americancentury.com. This statement of additional information incorporates by reference certain information that appears in the funds’ annual reports, which are delivered to all investors. You may obtain a free copy of the funds’ annual reports by calling
